NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-JUL-2020
                                            09:31 AM

                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


       UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
     Complainant-Appellant/Appellee v. CHRISTINA KISHIMOTO,
   Superintendent, Department of Education, State of Hawai#i,
Respondent-Appellee/Appellant, and HAWAII LABOR RELATIONS BOARD;
      MARCUS OSHIRO; SESNITA A.D. MOEPONO, and J N. MUSTO,
                   Agency-Appellees/Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 191001179)


   ORDER APPROVING IN PART STIPULATION FOR DISMISSAL OF APPEAL
      (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal Without Prejudice (Stipulation), filed July 20, 2020, by
Complainant-Appellant/Appellee United Public Workers, AFSCME,
Local 646, AFL-CIO, the papers in support, and the record, it
appears that (1) the appeal has been docketed; (2) the parties
stipulate to dismiss the appeal without prejudice and bear their
own attorneys' fees and costs; (3) the Stipulation is dated and
signed by counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).    Therefore, IT IS HEREBY ORDERED that the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Stipulation is approved in part and the appeal is dismissed.       The
parties shall bear their own attorneys' fees and costs.
          DATED:   Honolulu, Hawai#i, July 22, 2020.

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Keith H. Hiraoka
                                      Associate Judge




                                  2